Citation Nr: 1606052	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  07-36 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from October 1968 to October 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The appeal was subsequently transferred to the RO in Winston-Salem, North Carolina.

In May 2010, the appellant testified at a Board hearing at the Winston-Salem RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In an August 2010 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for diabetes mellitus.  The remaining issues then on appeal were remanded to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

In a July 2014 decision, the Board denied service connection for diabetes mellitus and erectile dysfunction; determined that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for a visual disability and residuals of a head injury, to include headaches, a seizure disorder, memory loss, and a scar; and reopened a previously denied claim of entitlement to service connection for a left knee disability.  The Board remanded the underlying issue of entitlement to service connection for a left knee disability, as well as the remaining issue on appeal -- entitlement to a rating in excess of 50 percent for PTSD - to the AOJ for additional evidentiary development.  

While the matter was in remand status, in a December 2014 rating decision, the RO increased the rating for the appellant's service-connected PTSD to 70 percent, effective September 29, 2005.  Although a higher rating for PTSD was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned nor has the appellant withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

In a July 2015 rating decision, the RO granted a total rating based on individual unemployability (TDIU) due to the appellant's service-connected PTSD, effective May 30, 2015.  However, the Veteran has not appealed the effective date of that award.  Moreover, in the decision below, the Board has granted a 100 percent evaluation for his PTSD for the entire appeal period. Under these circumstances, the issue of entitlement to TDIU prior to May 30, 2015, has been rendered moot. See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); see also Bradley v. Peake, 22 Vet. App. 280 (2008).

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD has been productive of total social and occupational impairment.   


CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties under the VCAA.  In a November 2005 letter issued prior to the initial decision on the claim, VA notified the appellant of the information and evidence needed to substantiate and complete his claim for an increased rating for PTSD and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b)(1) (2015).  In March 2006, the RO provided the appellant an additional notification letter for the express purpose of complying with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In April 2007, the RO provided the appellant a notification letter in connection with his claim for a total rating based on individual unemployability due to service-connected disability.  In April 2008 and February 2009, the RO sent the appellant a letter for the express purpose of complying with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  This letter included the applicable criteria for rating PTSD.  

Since the issuance of these letters, the RO has readjudicated the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Neither the appellant nor his representative has argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has identified and authorized VA to obtain.  VA has also obtained records from the Social Security Administration (SSA).  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The appellant has also been afforded multiple VA medical examinations in connection with his claims.  38 C.F.R. § 3.159(c)(4) (2015).  After reviewing the record, the Board finds that the examination reports obtained are adequate and contain the necessary references to the pertinent rating criteria.  Neither the appellant nor his representative has argued otherwise.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this claim has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Board observes that the appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the severity of the appellant's PTSD and the level of impairment.  The hearing focused on the elements necessary to substantiate the claims and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.  In any event, in light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.


Background

In an August 2002 rating decision, the RO granted service connection for PTSD and assigned an initial 50 percent disability rating, effective May 28, 1999.  

In September 2005, the appellant submitted a claim for an increased rating, citing an increase in his psychiatric symptoms.  

Records assembled in connection with the claim include records from the Social Security Administration showing that, in March 2000, the appellant was determined to have been disabled since 1997 due to multiple conditions, including peripheral neuropathy and a seizure disorder. 

In pertinent part, VA clinical records show that, during a September 2005 mental health clinic visit, the appellant reported frequent nightmares.  On examination, he was well-groomed and exhibited good eye contact.  His speech and affect were within normal limits, he was fully oriented and aware of current and recent events.  His insight and judgment were fair.  The appellant denied suicidal or homicidal ideation, as well as hallucinations.  The examiner indicated that there was no evidence or indication of any kind of symptoms of psychosis.  The diagnosis was PTSD under good control.  

Additional VA clinical records show that, in December 2005, the appellant was again well-groomed, cooperative, and had good eye contact.  His speech was normal, and his affect was euthymic and stable.  The appellant denied suicidal and homicidal ideation, hallucinations, and delusions.  He was oriented and aware of current and recent events, but quite concrete.  His insight was limited, and his judgment was fair.  The assessment was PTSD.  

In a December 2005 statement, the appellant reported that he was suffering severely with PTSD.  He claimed that he was unable to sleep, eat, or watch the television without getting a panic attack.  

The appellant was afforded a VA psychiatric examination in December 2005.  In reviewing the record, the examiner noted that, when the appellant was last examined for VA compensation purposes in August 2004, he had been prescribed as having PTSD with a GAF score of 51 to 55.  Since that time, the appellant had remained under VA treatment for PTSD and had been described Zoloft.  On examination, the appellant reported that he had last worked in the 1990's as a security officer.  He indicated that forced to leave his job as a result of back problems, eye problems, memory loss, seizures, and blackouts.  He indicated that he did not do much as a result of back problems, eye problems, memory loss, seizures, and blackouts,.  He had two friends who would sometimes visit him, but he did not go out much to socialize on his own.  He also reported difficulties with sleeping, waking up in a sweat at night, and frequent nightmares.  He described his mood as "really low" and indicated that he had regular crying spells.  The appellant reported having nervousness, particularly when feeling enclosed like on an elevator or when riding the train.  He also stated that he had a history of difficulties in managing his anger.  He tended to stay by himself and avoid situations that would make him anxious or upset.  The appellant had daily intrusive thoughts about his Vietnam combat experiences.  He avoided being in the dark, fireworks, and the news.  These problems interfered with his ability to work because he tended to stay by himself.  He also noted having memory loss and anger when he forgot something at work.  A mental status examination showed that the appellant was appropriately dressed and groomed.  His mood was down, and his speech was low in volume.  The appellant acknowledged having suicidal ideation several times per month.  He was able to identify his children and his family as reasons to live.  There were no delusional thought processes, although there was some mild paranoia and poor self-esteem.  The appellant also reported having occasional hallucinations, including hearing a voice telling him "you can't do nothing," which last occurred approximately one week earlier.  His recent and immediate memory were intact, although he did report blank periods for some time in Vietnam.  He was diagnosed with PTSD, and a GAF score of 48 was assigned.  The examiner indicated that his overall impression was that the appellant's PTSD and his psychiatric incapacity was severe, given frequent suicidal ideation, his level of hopelessness, his few social contacts outside of his family, and regular panic symptoms.  The examiner noted that the appellant was not currently working, which appeared to be due to medical problems more than psychiatric, although certainly the appellant's emotional state, particularly how sad and depressed he was feeling, would certainly impact on his ability to form working relationships and feel the energy needed to be working full-time.  

In August 2006, the appellant was seen for a VA psychiatric follow-up appointment.  At that time, he reported having poor sleep, nightmares, depressed mood, and anxiety.  He also reported experiencing memory problems, but he denied having suicidal ideation.  His medications were continued, and he was accepted to a day treatment program for PTSD, although his participation proved to be sporadic.  

In an August 2007 statement, the appellant indicated that he continued to have difficulties sleeping and often heard voices telling him that he would die if he fell asleep.  He described nightmares, anxiety, and crying spells.  He indicated that he felt like killing himself.  

VA clinical records show that, in August 2007, the appellant was seen for another psychiatric evaluation.  He reported coping with nightmares of Vietnam.  The examiner noted that the appellant described a very typical presentation in which he woke up and continued to be frightened, feeling it difficult to distinguish if it was a nightmare or a real event.  The appellant also reported that he was easily startled and could not tolerate watching the news given the talk about the Iraq war.  On examination, the appellant's mood was anxious, and his affect was somewhat constricted.  He denied having hallucinations and suicidal ideation.  The examiner noted that the appellant exhibited avoidance and was not comfortable talking about Vietnam or some of his symptoms.  For example, he mentioned flashbacks, but did not elaborate.  The diagnosis was chronic PTSD.  

During a VA mental health clinic visit in November 2007, the appellant reported having daily significant episodes of anger, including a recent physical altercation.  He also reported frequent nightmares in which he saw himself being in danger and helpless.  He also experienced regular flashbacks, as well as difficult and problematic family relationships.  He further reported that he sometimes felt like "giving up," but had no concrete suicide plan.  On examination, the appellant was well groomed, friendly, and cooperative with good eye contact.  His mood was angry and irritable, and his affect was somewhat constricted.  He denied having hallucinations.  His attention and concentration were decreased.  The appellant's medications were continued, and he was advised to call 911 if his symptoms worsened.  The diagnosis was chronic PTSD.  

In his November 2007 appeal, the appellant argued that a higher rating for PTSD was warranted.  He indicated that he had nightmares, could not sleep, felt like killing himself, and scared his children.  

In an August 2008 statement, the appellant's spouse indicated that she believed that the appellant's PTSD was continuing to worsen.  She stated that the appellant could not sleep because he believed someone would kill him in his sleep.  She also described him as aggressive and indicated that he sometimes displayed socially inappropriate behavior.  

The appellant was afforded a VA psychiatric examination in June 2009.  He reported that he had had psychiatric symptoms for the past ten years, although his symptoms were continuing to worsen.  He complained of sleep difficulties, nightmares, intrusive thoughts, hypervigilance, and an intolerance of crowds.  He indicated that he felt anxious about sixty percent of the time and was easily startled.  He also reported that he was short-tempered.  The appellant indicated that he was under VA treatment for PTSD with medication.  He reported that he had not worked since 1997, when he quit his job in security because he could no longer tolerate it due to his seizure disorder.  He indicated that he had limited recreational and leisure pursuits.  On examination, the appellant was alert, cooperative, and appropriately dressed.  There are no loosened associations or flight of ideas, and there were no bizarre motor movements or tics.  His mood was calm, and his affect was appropriate.  He denied having homicidal or suicidal ideation or intent.  There was no impairment of thought processes, delusions, hallucinations, ideas of reference, or suspiciousness.  The appellant was fully oriented, and his memory, both remote and recent, appeared to be adequate.  His insight and judgment were marginal.  After examining the appellant and reviewing the record, the examiner diagnosed the appellant as having PTSD.  A GAF of 54 was assigned.  The examiner commented that the appellant exhibited moderate and persistent symptoms of PTSD with no remissions which resulted in impairment of employment and social functioning.  It was noted that he was not working because of his seizure disorder.  

VA clinical records show that the appellant's PTSD was noted to be stable in November 2009.  

In a November 2009 statement, the mother of the appellant's children indicated that he yelled that someone was trying to kill him during a recent visit.  She also indicated that the appellant frequently talked about killing himself because he was no good.  She indicated that he had nightmares and woke up in a sweat.  
 
At his May 2010 Board hearing, the appellant testified that his PTSD symptoms included problems with his family relationships, unprovoked periods of violence, suicidal thoughts, memory loss, depression, panic attacks, and isolation.  

VA clinical records show that, during an evaluation in December 2010, the appellant was fully oriented.  His PTSD and depression were described as stable with Zoloft.  The appellant denied suicidal ideation.  Citalopram was added to the appellant's medications for stress.  

The appellant was provided a VA psychiatric examination in January 2012.  The examiner noted that the appellant exhibited both PTSD and recurrent major depressive disorder, which were mutually aggravating conditions.  He indicated that it was not medically possible to distinguish between the overlapping symptoms.  In reviewing the record, the examiner noted that the appellant was under VA treatment for his psychiatric disability and had been prescribed Sertraline and Citalopram.  He received no psychotherapy, nor did he have any psychiatric hospitalizations, although he was interested in beginning therapy for his depression and PTSD.  On examination, the appellant reported having suicidal ideation about 6 months earlier.  He indicated that his current symptoms were depressed mood for most of the day, nearly every day, as well as anxiety, disturbances of motivation and mood, diminished interest in activities, weight gain, sleep disturbances, fatigue and loss of energy, decreased ability to think and concentrate, and suicidal ideation.  The appellant also reported that he cried frequently.  The examiner indicated that the appellant's symptoms were productive of occupational and social impairment with reduced reliability and productivity.  The appellant reported that he had last worked many years ago, but had had to quit his job due to blacking out and memory problems.  

In a January 2014 letter, an individual who lived with the appellant indicated that the appellant was often angry, ready to fight, and talked to himself.  He often woke up from sleep in a sweat and frequently spoke of killing himself.  The individual indicated that the appellant's PTSD seemed to be the worst it had ever been.  

In December 2014, the appellant again underwent a VA psychiatric examination.  The examiner noted that the appellant had last been examined for VA compensation purposes in January 2012 and that the current evaluation would be primarily focused on the period of time between then and now.  The appellant's complaints included bad moods, nightmares, anger, agitation, memory failings, and being unable to work.  He also reported experiencing daily suicidal ideation.  He claimed to be forgetful of birthdays, names, and hygiene.  The examiner noted that the appellant's symptoms included depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events, impairment of short and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks); a flattened affect; disturbances of mood and motivation; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; suicidal ideation; and neglect of personal appearance and hygiene.  

The examiner noted that the appellant had both PTSD and an unspecified depressive disorder, although the PTSD was primary disorder.  He indicated that both conditions shared features and were mutually aggravating.  Thus, differentiating the etiology of various symptoms was not possible without resorting to speculation.  As a result, the appellant exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  It was noted that the appellant had not been working any in recent years.  

On examination, the appellant was neatly dressed, cooperative with the interview process, and made good eye contact.  He was fully oriented, and his speech was clear and coherent.  His mood was depressed, and his affective expression was generally flat.  His thought content was relevant and with adequate detail.  He was generally able to stay on-task with questions at hand.  The appellant related difficultly in recalling some details and was repetitive in stating some problems, as if he had not already mentioned them.  His insight was limited, and his judgment was fair and intact.  The examiner noted that, although the appellant reported hearing voices, he described them as occurring during and proximal to sleep so it was unclear that they represented true hallucinations.  He noted that the appellant also claimed to have frequent suicidal thoughts, but denied any intent of acting on them.  There was no indication of homicidal ideation.

After examining the appellant and reviewing the record, the examiner indicated that the appellant had related functional impairments which would be obstacles to potential employment, including problems with short-term memory and recall of details associated with past experiences; mental organization; depressed moods most days; and less frequently, agitated and irritable states.  These difficulties would apply to either sedentary or physical work environments and would likely be greater in situations requiring more interpersonal interaction and/or complexity of tasks.

In a May 2015 letter, a private psychologist indicated that, after examining the appellant and reviewing his records, he had observed that the appellant suffered from depression, anxiety, frequent panic attacks, nightmares, and memory impairment.  His motivation was absent, and he was irritable, suspicious and guarded.  He was unable to establish and maintain effective work and social relationships.  His appearance was neglected.  The psychologist diagnosed him with chronic and severe PTSD and assigned a GAF score of 40.  He indicated that the appellant was unable to obtain or maintain suitable gainful employment.

The appellant was most recently afforded a VA psychiatric examination in July 2015.  The examiner noted that the appellant had both PTSD and an unspecified depressive disorder which mutually aggravated one another.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty adapting to stressful circumstances, including work or a work-like setting.  As a result, he exhibited occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner further concluded that, based on history and current presentation, the appellant's service-connected PTSD rendered him unable to obtain or maintain substantially gainful employment.


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The criteria for rating PTSD are contained in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under those criteria, a 70 percent rating is assigned when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place, memory loss for names of close relatives, own occupation, or own name. 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court held that use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed.Cir 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. 

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)). 

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  Id. 

Generally, the degrees of disability specified in VA's Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Applying the criteria set forth above to the facts in this case, and affording the appellant the benefit of the doubt, the Board finds that his service-connected PTSD has been productive of symptomatology which more nearly approximates the criteria for 100 percent disability rating since the date of the claim.  

As summarized in detail above, the evidence shows that, since the receipt of his claim, the appellant's PTSD has been manifested by symptoms such as sleep disruption, frequent nightmares, intrusive thoughts of Vietnam, significant depression, hallucinations and paranoia, frequent suicidal ideation, difficulty controlling his anger, and impaired memory.

In reviewing the General Rating Formula for Mental Disorders, the Board observes that the appellant exhibits many symptoms specifically delineated in criteria for a 70 disability rating.  For example, he exhibits social impairment, suicidal ideation, significant depression, panic attacks, difficulties adapting to stressful circumstances, and impaired impulse control.  The record on appeal, however, shows that the appellant also exhibits symptoms delineated in the criteria for a 100 percent disability rating, including persistent hallucinations, memory impairment, and inappropriate behavior.  As set forth above, the record also demonstrates that, in light of his persistent suicidal ideation, he may present a danger to himself.  In addition, both VA and and private medical professionals have concluded that the appellant's PTSD is productive of total occupational impairment.  The Board also notes that for the period in question, VA examiners have assigned GAF scores of 48 and 40, reflecting serious impairment in social or occupational functioning, including the inability to keep a job.  

Although the record does contain evidence suggesting that the appellant's PTSD has not been consistently productive of total occupational impairment since the date of the claim, in cases such as this, where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2015).  Affording the appellant the benefit of the doubt, the Board finds that his disability picture more nearly approximates the criteria for a 100 percent rating.  



ORDER

A 100 percent rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.




REMAND

The appellant seeks service connection for a left knee disability, which he claims is secondary to his service-connected right knee disability.  Service connection is currently in effect for both degenerative joint disease of the right knee and instability of the right knee.  

In July 2014, the Board remanded the claim for service connection for a left knee disability for the purpose of obtaining a medical opinion addressing the etiology of the disorder.  In particular, the Board sought to ascertain whether it is at least as likely as not that any current left knee disability identified on examination was caused or aggravated by the appellant's service-connected right knee disability.  

Pursuant to the Board's remand instructions, the appellant was afforded a VA examination in December 2014.  The examiner concluded that it was less likely than not that the appellant's current left knee disability, diagnosed as arthritis, was proximately due to or the result of his service-connected right knee disability.  She explained that the medical literature failed to support arthritis in one joint causing arthritis in a contralateral joint.  She indicated that it was more likely that the appellant's morbidly obese body habitus had made a significant contribution to arthritis in both of his knees.  

Based on the evidence of record, the Board finds that an additional VA medical examination is necessary.  Although the examiner concluded that the appellant's left knee disability was less likely than not the result of his service-connected right knee arthritis, she did not address the question of aggravation.  Under these circumstances, another VA medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left knee disorder. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

 The AOJ should also secure any outstanding, relevant VA medical records, to include treatment records dated since December 2014.

2.  The appellant should then be afforded a VA medical examination for the purpose of addressing the etiology of his current left knee disability.  Access to records in the appellant's electronic VA files must be made available to the examiner in connection with the examination.  

Based on an examination and review of the record, the examiner should provide an opinion as to the following:

(a) Is it at least as likely as not (50 percent or greater probability) that any current left knee disability was caused by the appellant's service-connected right knee arthritis or his service-connected right knee instability?  

(b) Is it at least as likely as not (50 percent or greater probability) that any current left knee disability was permanently aggravated by the appellant's service-connected right knee arthritis or his service-connected right knee instability?  

A complete rationale is requested for any opinion expressed.

3.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
 4.  Thereafter, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


